Citation Nr: 0702377	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

2.  Entitlement to an initial compensable evaluation for 
tinea nail and tinea pedis, from April 30, 2002, to September 
17, 2003; in excess of 30 percent from September 18, 2003, to 
June 17, 2004; and a compensable evaluation from June 18, 
2004, forward.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Denver, 
Colorado, which granted service connection for bilateral 
hearing loss and tinea nail, tinea pedis and Morton's 
neuroma/metatarsalgia.  Both disabilities were assigned 
noncompensable evaluations.  

During the course of the appeal, the RO confused the 
veteran's claim for an increased rating for tinea pedis, 
tinea nail and Morton's neuroma with another veteran's claim.  
By an April 2005 rating decision, the RO corrected the error 
and assigned a 30 percent evaluation for tinea pedis and 
tinea nail as of September 18, 2003 and a noncompensable 
evaluation as of June 18, 2004.  The RO also proposed to 
sever service connection for Morton's neuroma/metatarsalgia 
based on clear and unmistakable error found in an April 22, 
2203 rating decision.  By a July 2005 rating decision, the RO 
severed service connection for Morton's 
neuroma/metatarsalgia, effective September 30, 2005.

The veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in June 2006.

The issue of an increased evaluation for tinea nail and tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

At pre-hearing conference in June 2006, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of his appeal 
of the issue of an initial compensable evaluation for 
bilateral hearing loss is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issue of an initial compensable 
evaluation for bilateral hearing loss have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  At page 2 of the 
transcript of a June 2006 video-conference hearing it was 
noted that during a pre-hearing conference the veteran 
withdrew his appeal with respect to the issue of an initial 
compensable evaluation for bilateral hearing loss and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the issue of an initial compensable evaluation for hearing 
loss and the appeal with respect to this issue is dismissed.



ORDER

The appeal with respect to the issue of an initial 
compensable evaluation for bilateral hearing loss is 
dismissed.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's tinea pedis and tinea nail consists of a 
December 2002 VA podiatry examination.  VA treatment records 
dated from 2003 to 2005 note ongoing treatment for the 
veteran's nails.  Furthermore, at the June 2006 hearing the 
veteran testified that his feet itch, crack open and bleed. 
He stated that he goes to a foot doctor at the Cheyenne VA 
medical center (VAMC) every six months and that he has been 
treated with various different medications.  

Given the medical evidence of record, coupled with the fact 
that veteran was last afforded a VA examination in December 
2002, the Board finds that additional VA examination of the 
veteran is warranted.  

As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for an increased rating for tinea 
pedis and tinea nail, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC should obtain all records of 
medical treatment from the Cheyenne VAMC 
since 2005 and associate them with the 
claims folder. 

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA podiatry examination to 
determine the nature and severity of his 
service-connected tinea pedis and tinea 
nail.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


